DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9 are pending wherein claims 3, 5 and 7-9 have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 3,717,512). 
In regard to claim 1, Sperry et al. (‘512) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (column 1, lines 43-54 and column 2, lines 40-66). 
Element
Instant Claim
(mass percent)
Sperry et al. (‘512)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.3 – 1.5 
0.3 – 1.5 
Si
0.2 – 2.0 
0.3 – 1.3
0.3 – 1.3  
Fe
0.01 – 1.5 
0 – 0.6 
0.01 – 0.6 
Cr + Zr + Mn + Cu + Zn 
0 – 2.0 
0.06 – 1.7
0.06 – 1.7 
Al
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, chromium, zirconium, manganese, copper and zinc from the amounts disclosed by Sperry et al. (‘512) because Sperry et al. (‘512) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein the aluminum alloy material has a fibrous metal structure in which crystal grains extend along one direction” in claim 1, Sperry et al. (‘512) discloses wherein substantially all grains are fibrous and grossly elongated (column 1, lines 55-67). Based on Alloy B in the Figure shows grains in a horizonal direction. Additionally, Sperry et al. (‘512) discloses wherein the material may be cold worked up to 5 percent, e.g. rolling, stretching, etc. (column 3, lines 59-61) which would correspond to the working ratio being set to 5 or more as on page 33 of the specification. 
	With respect to the recitation “wherein, in a cross section of the aluminum alloy material perpendicular to a longitudinal direction along which the crystal grains extend, an average crystal grain size R1 of crystal grains existing in a thickness position D is 400 nm or less, with the thickness position D being a position in a region extending from a surface of the aluminum alloy material to 1/20 of a thickness of the aluminum alloy material and wherein a ratio (R2/R1) of an average crystal grain size R2 of crystal grains existing in a thickness central position C of the aluminum alloy material with respect to the average crystal grain size R1 in the thickness position D is equal to or greater than 1.8” in claim 1, Sperry et al. (‘512) discloses wherein the material may be cold worked up to 5 percent, e.g. rolling, stretching, etc. (column 3, lines 59-61) which would correspond to and overlap the working ratio being set to 5 or more as on page 33 of the specification. Therefore, substantially similar properties and grain sizes would be expected. MPEP 2112.01 I. 
. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 2014/0366997). 
In regard to claim 1, Kamat et al. (‘997) discloses aluminum base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0242]). 
Element
Instant Claim
(mass percent)
Kamat et al. (‘997)
(mass percent)
Overlap
Mg
0.2 – 1.8 
0.2 – 2.0 
0.2 – 1.8 
Si
0.2 – 2.0 
0.1 – 1.5
0.2 – 1.5  
Fe
0.01 – 1.5 
0.01 – 1 
0.01 – 1 
Mn + Cu + Zn 
0 – 2.0 
0.1 – 3.5
0.1 – 2.0   
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon, iron, manganese, copper and zinc disclosed by Kamat et al. (‘997) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon, iron, 
With respect to the recitation “wherein the aluminum alloy material has a fibrous metal structure in which crystal grains extend along one direction wherein, in a cross section of the aluminum alloy material perpendicular to a longitudinal direction along which the crystal grains extend, an average crystal grain size R1 of crystal grains existing in a thickness position D is 400 nm or less, with the thickness position D being a position in a region extending from a surface of the aluminum alloy material to 1/20 of a thickness of the aluminum alloy material and wherein a ratio (R2/R1) of an average crystal grain size R2 of crystal grains existing in a thickness central position C of the aluminum alloy material with respect to the average crystal grain size R1 in the thickness position D is equal to or greater than 1.8” in claim 1, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein, in a cross section of the aluminum alloy material parallel to the longitudinal direction along which crystal grains extend, the crystal grains existing in the thickness portion D have a ratio (L1/L2) of a longitudinal direction dimension L1 measured in the longitudinal direction with respect to a short direction dimension L2 measured in a perpendicular direction relative to the longitudinal direction, equal to or greater than 10.” In claim 2, Kamat et al. (‘997) discloses a substantially similar composition as well as at least 50% cold working [0318]. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
In regard to claim 3, Kamat et al. (‘997) discloses wire/rod products [0375]. 
With respect to the recitation “wherein a diameter of the wire rod is 0.01 to 1.50 mm” in claim 4, while Kamat et al. (‘997) does not specify the diameter of the wire/rod, merely changing the proportion of a prior art product would not patentably distinguish from that prior art product. MPEP 2144.04 (IV)(A). 

In regard to claim 7, Kamat et al. (‘997) discloses using the alloy in cables [0306]. 
In regard to claim 8, Kamat et al. (‘997) discloses forming electrical wires [0306]. 
In regard to claim 9, Kamat et al. (‘997) discloses forming connectors or terminals [0306], which would be a spring member according to page 27 of the specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759